IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-50116
                          Conference Calendar



MITCHEL PITRE,

                                           Plaintiff-Appellant,


versus

J. TOMMIE; N. ARMSTRONG; JUAN R. PASENO;
JUAN F. GAYTAN,

                                           Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. SA-96-CV-34
                         - - - - - - - - - -
                            June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mitchel Pitre, no. 593925, appeals the dismissal of his

prisoner civil rights complaint as frivolous.    Pitre contends

that he was a victim of sex discrimination due to the removal of

female guards from his pod in administrative segregation; that

the conditions of his confinement violated the Eighth Amendment

due to the occasional denial of showers, clean clothes, clean


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-50116
                               - 2 -

sheets, and breakfast trays; that his rights were violated

because the prisoners on his pod were labeled troublemakers and

“mess-ups”; that defendant Brysch conspired with the other

defendants to deprive him of access to the courts; and that the

district court erred by imposing costs on him.

     We have reviewed the record, Pitre’s brief, and the district

court’s order and we have found no reversible error.   Regarding

all of Pitre’s claims other than his conditions-of-confinement

contention, we find the appeal from the dismissal of those claims

frivolous for essentially the reasons relied upon by the district

court.   See Pitre v. Tommie, no. SA-96-CA-034 (W.D. Tex. Jan. 22,

1996).   Regarding Pitre’s conditions-of-confinement contention,

the deprivations of which he complains were occasional and de

minimis and therefore did not infringe on his constitutionally

protected rights.   Ammons v. Baldwin, 705 F.2d 1445, 1448 (5th

Cir. 1983), cert. denied, 465 U.S. 1006 (1984).   Because the

appeal is frivolous, it is dismissed.

     We caution Pitre that any additional frivolous appeals filed

by him will invite the imposition of sanctions.   To avoid

sanctions, Pitre is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they previously have been decided by this

court.

     Finally, because Pitre’s appeal is frivolous, his motion for

a protective order is DENIED.
                          No. 96-50116
                              - 3 -

    APPEAL DISMISSED.   5TH CIR. R. 42.2.   SANCTIONS WARNING

ISSUED.